Citation Nr: 1212238	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  03-26 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.

3.  Entitlement to an effective date earlier than June 11, 2001, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter came to the Board of Veterans' Appeals (Board) from a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a back disorder.  The Veteran testified at a RO hearing in March 2003; the transcript is of record.  This matter was remanded in August 2004 and October 2010.  

The issues of entitlement to an initial increased rating for PTSD currently rated 70 percent disabling and entitlement to an effective date earlier than June 11, 2001, for the grant of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Back disability was not manifested during service, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In May 2002, a VCAA letter was issued to the Veteran with regard to his claim of service connection for back disability.  The letter predated the July 2002 rating decision.  Thereafter, VCAA letters were issued to the Veteran in April 2005 and December 2008.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the August 2004 and October 2010 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA).  In August 2003, the VAMC in Memphis, Tennessee conducted a search of any additional treatment records pertaining to the back which was negative.  In April 2008, the VA Medical Center (VAMC) in Muskogee, Oklahoma stated that there were no records found pertaining to the Veteran.  In June 2008, the VAMC in Dallas, Texas stated that there no records found pertaining to the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In June 2007, the Veteran was afforded a VA examination pertaining to the back and an etiological opinion was proffered.  In October 2010, the Veteran underwent another VA examination and an etiological opinion was proffered.  Collectively, such examination reports are thorough and contain sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are negative for any complaints or treatment of a back injury.  A November 1968 Report of Medical Examination conducted for separation purposes reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  On a November 1968 Report of Medical History, the Veteran checked the 'No' box for 'back trouble of any kind.'  

In January 1969, the Veteran filed a claim for compensation for ear problems; he did not claim back problems.  

In March 1969, the Veteran underwent a VA examination.  He complained of an injury to the right knee; he did not claim any back injury.  A September 1970 VA outpatient treatment record reflects complaints and treatment related to the knee.

In September 1974, the Veteran sought VA outpatient treatment for pain in the back, left lower side for the past year.  The diagnosis was muscle spasm.  A lumbar spine x-ray was normal.

A private treatment record dated in May 1992 reflects that the Veteran fell at work a month ago working between a cab and a trailer on a truck.  He developed low back pain radiating into the left hip.  The impression was lumbar disc rupture.

Private treatment records reflect that in October 1996, the Veteran suffered an injury to the back while on the job as a truck driver.  Specifically, he was moving a 2800 pound device which broke and he hurt his back.  Treatment records dated in 1996 through 1999 do not reference any in-service back injury or in-service back complaints.  The records only reference the October 1996 injury.  

In November 1999, the Veteran underwent a private examination for disability determination.  The Veteran complained of back pain for two or three years.  He stated that he injured his back secondary to lifting.  He had back surgery in 1997.  He improved and returned to work and reinjured his back in 1998.  He had repeat surgery in January 1999.  During such examination, the Veteran did not report any in-service injury or problems.  The examiner diagnosed back pain, status post operated back surgery times two.  

The Veteran was awarded SSA disability benefits for status post multi back surgery and probable rheumatoid arthritis, effective September 13, 1999.

In March 2002, the Veteran submitted a handwritten statement claiming that he had injured his back in Vietnam.  

The Veteran submitted an April 2002 statement from A.E.L. which stated that he served with the Veteran in Vietnam in 1967 and that the Veteran injured his back on two occasions on dates which he could not recall.  He injured his back once in the motor pool and once in a battle with another "noncom."  

In a June 2002 statement, the Veteran asserted that he filed a claim for a back injury in 1970, and he stated that he injured his back while serving in Vietnam in 1967.

In or about June 2002, in support of his claims, to include back disability, the Veteran submitted copies of his DD Form 214.  There are multiple copies of the Veteran's DD Form 214 contained within his service personnel records which reflects that the Veteran was in receipt of the Vietnam Service Medal w/ 3 Bronze Service Stars; Republic of Vietnam Campaign Medal; National Defense Service Medal; and, Sharpshooter (Rifle) badge.  He served 8 months and 22 days in Vietnam.  The DD Form 214 submitted by the Veteran reflects that the Veteran received the above decorations but also received the 'Infantry Badge' and 'Airborne Wings.'  Such DD Form 214 appears to have been altered by the Veteran, as it is not consistent with the DD Form 214 already of record and there has been no official amendment of his DD Form 214.  Moreover, the typewritten entries pertaining to the 'Infantry Badge' and 'Airborne Wings' appear to have been prepared using a different type of typewriter.  Thus, the Board finds that the entries reflected on the DD Form 214 submitted by the Veteran lack probative weight.  

With this altered DD Form 214, the Veteran submitted undated correspondence purportedly from Captain R.A.T., from Btry D, 6th Bn, 56th Arty, to the Veteran's mother.  The correspondence states that the Veteran was injured but does not describe the injuries, and states that the "injuries are not life threatening."  The correspondence states that the Veteran was a "vital addition to [the] unit" and that he risked his life "to save two of his friends that were pinned down."  Such correspondence is not contained within the Veteran's service personnel records obtained by VA from the National Personnel Records Center (NPRC) and is not in a format consistent with other correspondence and documents prepared by his units during his period of service.  In fact, there is 1967 correspondence to the Veteran's father and spouse pertaining to the Veteran's period of absence from his unit contained within the service personnel records which do not resemble the undated correspondence submitted by the Veteran.  Moreover, such correspondence is not consistent with the type of correspondence sent to family members during this time period.  In light of the fact that such correspondence was submitted with the altered DD Form 214, and for the reasons above, the Board finds that such document is entitled to no probative weight.  

In March 2003, the Veteran testified at a RO hearing.  He stated that he injured his back jumping from a helicopter in Vietnam in 1967.  He stated that he injured his back a second time in 1967 when he got into a fight.  He injured his back a third time when he was in a motor pool at the fire base.  He was helping pick up a wheel off a truck and "sprained" his back.  He did not report an injury.  He stated that he did not report back problems on discharge because he intended to reenlist and did not want to be disqualified.  He testified that he began seeking treatment related to his back at the Memphis VAMC within months of separating from service.  

In June 2007, the Veteran underwent a VA examination.  The Veteran reported that he injured his lower lumbar spine jumping from a helicopter.  He reported that he was in an explosion in Vietnam and was placed in a body cast in Japan.  He did not have any surgery while in service.  Upon physical examination, the examiner diagnosed lumbar spondylosis.  In reviewing the claims folder, the examiner could not find a history of a back injury while in Vietnam.  He was treated in September 1974 for pain in his back that had been intermittent.  It was intermittent in the past but constant and sharp.  There were no neurologic deficits noted.  He had multiple claims throughout the claims folder for his ear problem.  There were no contentions concerning the back.  There was also a mystery as to his surgeries.  He was not able to provide the names of the surgeons or the reasons that they were done.  This was concerning to the examiner.  The examiner opined that his lumbar spondylosis is less likely than not the result of his back injury while in service.  

In October 2010, the Veteran underwent a VA examination.  The Veteran reported that he injured his back twice while in the military.  The first time he injured his back while lifting a heavy object and the second time occurred after hand-to-hand combat with the enemy.  Upon physical examination, the examiner diagnosed lumbar spondylosis.  The examiner opined that the Veteran's back condition is less likely than not related to service.  He had two alleged injuries while in service.  He has a notarized statement from a buddy that attests to the accuracy of the Veteran's injuries, but there was no documentation of the incident.  No doctor evaluation or imaging was performed, therefore, it is difficult for the examiner to make an assessment of those alleged injuries sustained while in service.  The examiner could assume that they occurred but the fact that no documentation and no physician evaluation was performed makes the examiner question the severity of those injuries.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for back disability.  As detailed, service treatment records are void of any complaints or treatment for a back disability.  Moreover, upon separation the Veteran did not expressly report any back problems and his spine was clinically evaluated as normal by trained medical personnel.  The Veteran testified that he did not complain of any back problems because he intended to re-enlist; however, the Board notes that on the November 1968 Report of Medical History the Veteran checked the 'Yes' boxes for 'mumps,' 'ear, nose, or throat trouble,' 'running ears,' 'hearing loss,' 'tumor, growth, cyst, cancer,' 'appendicitis' and 'VD-syphilis, gonorrhea, etc.  Thus, in light of the other complaints documented in the Report of Medical History, it would appear that if he was actually experiencing back problems he would have checked the appropriate box.  Moreover, despite the Veteran's testimony that he began seeking treatment related to the back within months of separation from service in January 1969 and that he filed a claim of service connection for back disability, such is not supported by the record.  As detailed, immediately upon separation from service the Veteran filed a claim for compensation but he did not claim compensation for back problems.  If the Veteran had actually been suffering from back problems at that time, it would have seemed likely that he would have claimed compensation for such problems.  Likewise, he underwent a VA examination in March 1969 pertaining to the knee and he did not voice any complaints related to the back.  Thereafter, in September 1970 he underwent treatment related to the knee and he did not voice any complaints related to the back.  As detailed, in September 1974, the Veteran complained of back pain for the past year, thus dating back to September 1973 which amounts to over 3 years after separation from service.  Following his September 1974 complaint, the medical evidence of record reflects that he did not voice any further complaints related to the back until he sustained an injury in May 1992 and sustained an injury in October 1996.  As detailed, the treatment records detailing the May 1992 injury, and the treatment records detailing the October 1996 injury and subsequent treatment do not contain any reference to an in-service injury.  The Veteran specifically reported injuring his back in a civilian capacity while working.  It was not until March 2002, over 33 years after separation from service that the Veteran reported that he injured his back in Vietnam.  Thus, despite the Veteran's assertions that he incurred a back injury in service, no disability of the back was shown on discharge, muscle spasms were diagnosed over 3 years after separation from service, and a chronic disability was diagnosed only after sustaining an initial injury to the back in May 1992 while working in a civilian capacity, and sustaining another injury to the back in October 1996 while working in a civilian capacity.  Thus, a chronic disability is not shown until decades after separation from service.

The lack of any evidence of a diagnosed chronic lumbar spine disability for over many years between his discharge from service; the fact that he did not claim compensation for any back problems in the 1970's despite the fact that he claimed other unrelated disabilities; the fact that he did not report any back problems until over 3 years after service and only reported symptoms for the prior year; and, the fact that once he injured his spine in the 1990's he did not report any prior injury, weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, upon reviewing the claims folder, and examining and interviewing the Veteran, both VA examiners concluded that his back disability was not due to service.  The Board accepts the VA examiners' opinions as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his back disability and service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his recollections of what occurred in service, his current symptoms, and their continuation since service.  However, the Board finds that the reported history of symptoms during service does not establish that chronic lumbar spine disability existed at the time.  As detailed hereinabove, the Veteran's recollections as to how he injured his back in service has been inconsistent since filing his initial March 2002 claim for compensation.  The Veteran testified that he injured his back on three occasions in service - due to a helicopter jump; due to a fight; and, due to heavy lifting at the motor pool.  A.E.L., a purported fellow soldier, asserted that the Veteran injured his back in the motor pool and in a battle with another "noncom."  In June 2007, the Veteran reported to the VA examiner that he injured his back jumping from a helicopter and due to an explosion in Vietnam in which he was placed in a body cast.  In October 2010, the Veteran reported to the VA examiner that he injured his back lifting a heavy object and during hand-to-hand combat with the enemy.  Thus, over the course of this appeal, the Veteran's reports pertaining to his purported in-service injuries have been inconsistent and conflicting.  Notwithstanding this, the evidence does not establish that the Veteran was a combat Veteran who served in "hand-to-hand combat with the enemy."  Likewise, as detailed service treatment records are negative for any back complaints or problems.  It would seem that if the Veteran had been placed in a "body cast" due to a back injury, such would have been reflected in the medical records.  Furthermore, if the Veteran had suffered as many back injuries and problems that he is asserting occurred in service, that he would have reported these problems upon separation, along with the other problems he reported.  Similarly, if he had actually suffered these injuries and problems and had been experiencing back problems upon separation, it would seem likely that he would have filed a claim for compensation with his other claims for compensation.  Notwithstanding this, it would seem that any prior injuries, especially since the Veteran asserts to have suffered so many, would have been mentioned upon obtaining treatment in 1974, 1992, 1996 and thereafter.  It was only after filing his claim for compensation in 2002, that he reported to various VA examiners that he suffered a back injury due to "war."  Thus, for these reasons, and due to the fact that it appears that the Veteran submitted fraudulent service personnel documents in support of his claim, the Board finds the Veteran's assertions lack credibility and are entitled to less probative weight.  Additionally, the Veteran is not competent to attest to a chronic lumbar spine disability during service or to relate his current disability to problems during service.  Likewise, the Board finds that the statement of A.E.L. is inconsistent with the contemporaneous reports of the Veteran during his period of service and shortly thereafter, and does not otherwise establish that a chronic disability manifested in service.  The Board has weighed the Veteran's statements as to back symptomatology onset with the medical evidence of record, to include the service treatment records, post-service medical evidence, and VA medical opinions of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and as such, is of less probative value here.  A back disability was not diagnosed during service and at the time of discharge from service, and was not diagnosed until many years after separation from service.  The clinical and documentary evidence post service which is inconsistent with the Veteran's assertions is more probative than the remote assertions of the Veteran.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's back disability is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for back disorder is denied.



REMAND

In a September 2009 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 10 percent disability rating, effective June 11, 2001, and assigning a 70 percent disability rating, effective April 1, 2002.  Such rating decision was issued to the Veteran on November 23, 2009.  In October 2010, the Veteran submitted correspondence expressing disagreement with regard to the disability ratings assigned and the effective date assigned to the grant of service connection.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the October 2010 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issues of entitlement to an initial increased rating for PTSD, currently rated 70 percent disabling, and entitlement to an earlier effective date for the grant of service connection for PTSD, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


